DETAILED ACTION
Status of the Claims
	Claims 1-2, 4-6, 15, 18-19 and 21-25 are pending in the instant application. Claims 7-14, 16-17 and 20 have been canceled. Claims 21-25 are newly presented. Claims 1-2, 4-6, 15, 18-19 and 21-25 are being examined on the merits in the instant application.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	 The U.S. effective filing date for claims 1-2, 4-6, 15, 18-19 and 21-25 has been determined to be 09/30/2016, the filing date of the instant application. Claims 15 and 17-19 require a polymersome which is not described in the U.S. Provisional Application No. 62/239,121.
Response to Arguments:
11/05/2020 have been fully considered but they are not persuasive.
	Applicant’s position that “There is reasonable support of the term ‘polymersome’.” in the U.S. Provisional Application no. 62/239,121 (p. 7, last paragraph), is acknowledged. However, applicants have not pointed to any support in the U.S. Provisional Application No. 62/239,121 for the term polymersome.
Objections
	The instant specification is objected to for canceling the correct spelling of “micelles” and misspelling the word as “miscelles” in paragraph [0094], as per the amendment entered 11/05/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	Claims 1-2, 4-6, 15, 18-19 and 21-25 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure.
Scope of the Claimed Invention:
	Applicant claims an angioplasty balloon comprising: 
	an inflatable balloon including a balloon surface; 
	and a coating on at least a portion of the balloon surface, wherein the coating includes a polymersome enclosing a therapeutic agent, a first polymer, and a second polymer, the first polymer and the second polymer having different stereoisomeric forms; 
	wherein the therapeutic agent comprises paclitaxel and the polymersome comprises a polymeric membrane and at least one DNA nanopore;
;
	wherein stereocomplex micelles enables dispersion of the paclitaxel, the first polymer and the second polymer throughout a polymer; wherein DNA nanopores provide a pathway through which the therapeutic agent can be transported out of the polymersome and into blood stream at target vascular site (instant claim 1). Applicants further claim the first polymer comprises isotactic poly(L-lactide) and the second polymer comprises isotactic poly(D-lactide) (instant claim 6).
	Applicants claim an angioplasty balloon comprising: 
	an inflatable balloon including a balloon surface; and
	a coating on at least a portion of the balloon surface, wherein the coating includes a polymersome enclosing a therapeutic agent, wherein the therapeutic agent comprises paclitaxel and wherein the polymersome comprises a polymeric membrane and at least one DNA nanopore, the DNA nanopore providing a pathway defined by the polymeric membrane of about 2 nm for the paclitaxel wherein DNA nanopores provide a pathway through which the therapeutic agent can be transported out of the polymersome and into blood stream at target vascular site
(instant claim 15).
	Applicants claim an angioplasty balloon comprising:
	an inflatable balloon including a balloon surface; and
	a coating on at least a portion of the balloon surface, wherein the coating includes a polymersome enclosing a therapeutic agent, a first polymer, and a second polymer, the first polymer and the second polymer having different stereoisomeric forms;
	wherein the therapeutic agent comprises paclitaxel and the polymersome comprises a polymeric membrane and at least one DNA nanopore; 

	in response to the stereocomplexation between the first and the second polymers, the first polymer and the second polymer are dispersed and wherein the DNA nanopore provides a pathway defined by the polymeric membrane of about 2 nm through which the therapeutic agent can be transported out of the polymersome and into blood stream at target vascular site (instant claim 21).
Disclosure of the Prior Art:
	Applicants have disclosed two prophetic embodiments: Prophetic Example #1 describing stereocomplex nanoparticle composed of isotactic poly(L-lactide) and isotactic poly(D-lactide), and encapsulating paclitaxel (p. 25, [00110]), a disclosure based on the work of L. Sun, et al. (p. 18, lines 18-21, [0087]). And Prophetic Example #2 describing polymersomes having a polymeric membrane of the amphiphilic copolymer PMPC25-b-PDPA72 and membrane-spanning DNA nanopores, and that paclitaxel is encapsulated in the polymersomes by the polymeric membrane, and “The paclitaxel will be transported past the polymeric membrane through the nanopores” (p. 26, [00111]), a disclosure based on the work of L. Messager et al. (p. 22, lines 17-20, [0099]). The examiner raises no enablement issue with Prophetic Example #1 but finds Prophetic Example #2 on which the disclosure of the prior art is here focused.
	L. Messager et al. (hereafter, Messager et al.) teaches biomimetic hybrid nanocontainers with selective permeability, and particularly bioinspired membrane-enclosed vesicles that control the exchange of cargo between the interior and the environment (p. 11106, abstract, and first paragraph). Messager et al. further teaches that “Polymersomes have membranes composed of amphiphilic block copolymers with tunable mechanical properties and thickness. The synthetic nature of the nd paragraph). Messager et al. further teaches that “Recently developed synthetic membrane-spanning DNA nanopores provide a new and potentially generic route for controlling transport across membranes.” (p. 11106, col. 2, 2nd paragraph).
	Battaglia et al. (“Novel aspects of encapsulation and drug delivery using polymersomes”,2014, ELSEVIER, Current Opinion in Pharmacology, Vol. 18, pp. 104-111) teaches that “Polymersomes are nanoscopic (e.g. nanometer-sized) vesicles formed by amphiphilic block copolymers. They represent the more robust and versatile macromolecular counterparts to the well-established lipid vesicles or liposomes.” (abstract). Battaglia et al. further teaches that “There are about 50 products on the market based on liposomes, thus highlighting their high potential to encapsulate and deliver therapeutic agents.” (p. 104, col. 2, 3rd paragraph). 
	Battaglia et al. teaches that “As depicted in Figure 1, their structure consists of an aqueous core entrapped by a bilayer membrane, which is composed of bilayer hydrophobic tails stabilised by hydrated hydrophilic heads both at the inner and outer shells. These features make liposomes very attractive for encapsulation of therapeutic molecules because, contrary to other existing nanomedicines, they combine the unique ability to encapsulate both, hydrophilic compounds in the aqueous core, and hydrophobic and amphiphilic molecules within the membrane.” [emphasis added] (p. 104, col. 2, 3rd paragraph).

    PNG
    media_image1.png
    441
    710
    media_image1.png
    Greyscale

(Figure 1).
	Battaglia et al. further teaches methods of formation and payload encapsulation including top-down approach, bottom-up approach methods used with formation of the polymersomes and post-formation methods including electroporation and endocytosis (p. 105, col. 2, last paragraph through p. 107, col. 2, 2nd paragraph):

    PNG
    media_image2.png
    404
    709
    media_image2.png
    Greyscale

(Figure 2). And that “Among these assemblies, only amphiphilic block copolymer vesicles also known as polymersomes […] offer the unique opportunity to combine both advantages of liposomes and block copolymer assemblies. Essentially they comprise a hydrophilic core surrounded by a hydrophobic layer of entangled polymer chains, which are stabilised by hydrophilic polymer brushes on both internal and external side (Figure 1). Polymersomes display enhanced stability and chemical versatility of polymer assemblies.[…] They also offer the possibility of liposomes to encapsulate hydrophobic and hydrophilic therapeutics.” [emphasis added](p. 105, para. bridg. cols. 1-2). Battaglia et al. further teaches that “Using this process, water-soluble compounds can be loaded by adding an aqueous solution containing the drug to the polymeric film. For instance, it has been reported that Doxorubicin hydrochloride (Dox*HCl) in aqueous solution could be encapsulated within polymersomes. Hydrophobic drugs on the other hand have to be pre-mixed with the polymer in an organic solvent to include them into the polymeric film. Though the use of organic solvents might be not compatible with the encapsulation of fragile bioactive compounds, Paclitaxel […] could be nd para.). Battaglia et al. further teaches that “A different way to load cargo is to fill previously formed empty vesicles a posteriori. The first ones to report such an encapsulation process were Discher et al. incorporating paclitaxel by post-injecting it into a polyethylene glycolpolylactic acid (PEG-PLA) polymersome suspension.” (p. 107, col. 1, last paragraph).
	Paclitaxel is a hydrophobic drug and where included in polymersomes of the prior art is included within the lipophilic portion of the bilayer membrane. For example, Ahmed et al. (“Biodegradable polymersomes loaded with both paclitaxel and doxorubicin permeate and shrink tumor, inducing apoptosis in proportion to accumulated drug,” 2006, ELSEVIER; Journal of Controlled Release, Vol. 116, p. 150-158) teaches that “combination therapy with drugs having distinct properties such as solubility generally requires use of multiple carriers or solvents, limiting the likelihood of simultaneous delivery. In this brief report, we describe the in vivo use of biodegradable polymersomes for systemic delivery of an anticancer cocktail. These polymer-based shells exploit a thick hydrophobic membrane and an aqueous lumen to efficiently carry both hydrophobic and hydrophilic drugs, respectively paclitaxel and doxorubicin.” [emphasis added](abstract). Ahmed et al. further teaches that “DOX is loaded into polymersomes by a pH-gradient method established for liposomes.” And “TAX is loaded into the core of the polymersome membrane post-vesicle formation.” (p. 151, §2.3). 
	Li et al. (“Self-Assembled Poly(butadiene)-b-poly(ethylene oxide) Polymersomes as Paclitaxel Carriers,” 2007, ACS; Biotechnology Progress, Vol. 23, pp. 278-285) teaches that “Amphiphilic block copolymers composed of a hydrophobic domain and a hydrophilic domain are thermodynamically driven to self-assemble into various ordered structures such as spherical micelles, worm-like micelles, and closed bilayer structures referred to as polymersomes, depending on In all cases, the hydrophobic drug partitions into the hydrophobic micelle core, while the hydrophilic shell maintains contact with the bulk aqueous environment.” (p. 278, para. Bridg. cols. 1-2). 
	Li et al. further teaches that “In order to increase the stability and solubility of paclitaxel in micellar formulations, we developed polymersomes (polymer vesicles) as paclitaxel carriers using amphiphilic diblock copolymers. The self-assembly mechanism of amphiphilic diblock copolymers to form polymersomes is similar to that of lipids that self-assemble to form liposomes. In fact, the hydrophobic block of amphiphilic diblock copolymers can self assemble into a bilayer structure that can incorporate hydrophobic drugs, whereas the hydrophilic block maintains contact with the bulk aqueous environment.” (p. 279, col. 1, first full para.). And that “Polymersome-incorporated paclitaxel formulations were prepared via membrane extrusion.” (p. 279, col. 2, lines 4-6).
	Li et al. further teaches that “The loading capacity of polymer vesicles is dependent on the molecular weight of the hydrophobic block, since copolymers with larger hydrophobic molecular weight formed into thicker hydrophobic bilayers.” (p. 281, col. 1, 2nd para. lines 1-4).
	Teesalu et al. (“Paclitaxel-Loaded Polymersomes for Enhanced Intraperitoneal Chemotherapy,” 2016, AACR; Molecular Cancer Therapeutics, Vol. 15, No. 4, pp. 670-679) teaches that “Polymersomes are nanoscale vesicles formed by self-assembly of amphiphilic block copolymers in water. Polymersomes can encapsulate water-insoluble compounds in the hydrophobic membrane and water-soluble compounds within the vesicular lumen.” (p. 671, col. 1, lines 11-15).
	As discussed above Messager et al. teaches that “Recently developed synthetic membrane-spanning DNA nanopores provide a new and potentially nd paragraph), citing references 6a-e.
	Burns et al. (Messager et al., reference 6a) teaches “Self-Assembled DNA Nanopores That Span Lipid Bilayers” (title) and that: “Membrane-spanning nanopores are widespread in nature and facilitate the essential transport of water-soluble molecules across bilayers. Replicating this key property with engineered or de novo pores is scientifically intriguing and additionally leads to powerful biomedical research tools and biosensor elements as demonstrated by a variety of rationally designed nanopores composed of protein, peptide, or polymers. DNA has also been used to generate synthetic nanofunnels, but these were threaded into hydrophilic solid state pores. Very recently, a membrane-spanning DNA origami pore has been published. It features aromatic membrane anchors and a membrane-piercing nanobarrel with native, negatively charged phosphodiester backbone groups which disrupt the local lipid bilayer structure. Another strategy for membrane insertion is to mimic membrane proteins that feature an outer hydrophobic surface. Following this route, the aim toward membrane-inserting DNA nanobarrels is to overcome the unfavorable energetic interaction between the hydrophobic environment of the membrane and the hydrophilic, negatively charged phosphate groups in the outer pore wall.” [emphasis added](p. 2351, 2nd para.). Burns et al. further teaches that “Here we enlist targeted chemical modification of nucleic acids to generate a DNA nanopore that carries a charge neutral and hydrophobic, externally facing belt to overcome the energetic barrier toward bilayer insertion. The chemically modified pores are structurally stable and support the transmembrane flow of water as established with a range of analytical techniques.” [emphasis added](p. 2315, para. bridg. cols. 1-2).
	Burns et al. (Messager et al., reference 6c) teaches “Lipid-Bilayer-Spanning DNA Nanopores with a Bifunctional Porphyrin Anchor” (title) and that “We show they are able to replicate the transport of water-soluble molecules across bilayers for applications in research or biosensing.” [emphasis added] (p. 12291, col. 2, lines 2-6).
	Thus, the art to which the invention pertains clearly teaches (1) polymersomes are nanoscale vesicle-type particles having bilayer structure having a hydrophobic core and a hydrophilic core and shell; (2) paclitaxel is a hydrophobic drug which is encapsulated within the hydrophobic bilayer of the polymersomes; (3) DNA utilized as a nanopore structure must be hydrophobically modified on the external surface for insertion into an amphiphilic bilayer; and (4) DNA nanopores are capable of transporting water-soluble chemical species through the DNA nanopores. The examiner finds no teaching transport of hydrophobic chemical species, such as paclitaxel, through a DNA nanopore.
Relative level of Skill Possessed by one of Ordinary Skill in the Art and State of, or the Amount of Knowledge in the art:
	The level of skill in the art is high including those having a Doctorate degree level of skill, and in terms of medical applications (e.g. Balloon Angioplasty Procedures) the a Medical Doctor level of skill would be required. However, though the level of skill is high, the state of the art and more particularly the level of knowledge in the art pertaining to the instantly claimed invention is low because the art pertaining to DNA nanopores (required by all pending claims) is very low. The level of skill in the art pertaining to Balloon Angioplasty Procedures is relatively 
Level or Degree of Predictability in the art:
	Applicants Declaration dated 12/13/2019 (signed 9th DEC-2019) states, in part, that: “The only other DNA nanopore disclosed in Messager et al. is engineered to permit passage of a small cation. But a larger, neutral molecule, such as paclitaxel, would not be expected to behave in the same manner. Such a significant change in steric demand and polarity of the substrate disclosed in Messager et al. would require extensive experimentation to apply the technology successfully. This illustrates the difficulty in synthesizing DNA nanopores capable of transporting small, neutral, hydrophobic molecules such as paclitaxel, and one of skill in the art would, therefore, be unsuccessful in looking to Messager et al. for guidance to create a coating that includes a polymersome enclosing a therapeutic agent, wherein the therapeutic agent comprises paclitaxel and wherein the polymersome comprises a polymeric membrane and at least one DNA nanopore, the DNA nanopore providing a pathway through the polymeric membrane for the paclitaxel.” [emphasis added](item 16). And that: “Merely because the pore size in Messager et al. and those of the Present Application are the same and paclitaxel molecule size can be less than 1 nm in diameter, one of ordinary skill in the art would not necessarily have a reasonable expectation for paclitaxel to be capable of transport through the DNA pores of Messager et al. because the cargo transported by the vesicles described by Messager et al. are of different size and charge. This significant change in steric demand and polarity will require extensive experimentation, especially when one considers the interaction of the vesicles with the balloon's excipient. Per 
	As the examiner understands Applicants declaration, the level of predictability in the art pertaining to DNA nanopores is low. Based on a review of the cited art, the examiner agrees.
Disclosure of the Instant Application:
	Applicants describe the invention as relating “generally to the use of medical devices for the treatment of vascular conditions. In particular, the present disclosure provides methods for treating vascular stenoses by delivering therapeutic agents via balloon catheters to the stenoses.” ([0002]).
	The instant specification describes that coronary artery disease (CAD) and peripheral artery disease (PAD) are well-known to be treated using balloon angioplasty and proved efficacious ([0003]-[0004]). And further that limitations of this therapy include restenosis which occurs when the treated vessel becomes blocked again as the stenosis reforms within the vessel ([0005]). The specification describes drug-coated balloons (DCB) as being a known treatment procedure, however has the disadvantage of loss of drug by performance of the procedure (~ 10% loss during transport to the inflation point; ~ 80% loss during inflation; and ~10% loss by drug sticking to the balloon) leaving a small portion of the drug (~20%) for delivery to the vessel wall ([0008]). The instantly claimed invention directed at addressing the aforementioned problems with drug delivery by DCB.
	Applicants describe that “In one exemplary embodiment, an angioplasty balloon is provided. The angioplasty balloon comprises an inflatable balloon including a balloon surface, and a coating on at least a portion of the balloon surface. The coating includes a therapeutic agent, a first polymer, and a second polymer. The first polymer and the second polymer having different stereoiso[…]meric forms, 
	The instant specification describes various classes of therapeutic agents useful for the invention, and particularly paclitaxel ([0013]).
	The instant specification describes that “In a more particular embodiment of any of the above embodiments, the first polymer comprises a first nanoparticle and the second polymer comprises a second nanoparticle. In a more particular embodiment of any of the above embodiments, the therapeutic agent is at least partially contained within at least one of the first nanoparticle and the second nanoparticle.” ([0014]).
	The instant specification describes poly(L-lactide) and poly(D-lactide) as the first and second polymers respectively ([0015], [0020]).
	The instant specification discloses that “In another exemplary embodiment, a method for treating a target vascular portion of a subject is provided. The method includes providing an angioplasty balloon system including a balloon, the balloon carrying a first polymer, a second polymer, and at least one active agent on a surface of the balloon. The at least one active agent is at least partially contained within at least one of the first polymer and the second polymer. The first polymer and the second polymer have different stereoiso[…]meric forms that can co-crystalize to form a stereocomplex between the first and second polymers. The method further includes positioning the balloon proximate the target vascular portion. The balloon is then expanded to engage the target vascular portion, thereby delivering at least a portion of the active agent to the target vascular portion. The balloon is then withdrawn from the subject.” ([0016]).
	The instant specification further describes that “In a more particular embodiment, the method also includes forming a stereocomplex between the first and second polymers. Formation of the stereocomplex releases the active agent from 
	The instant specification describes “In one exemplary embodiment, an angioplasty balloon is provided. The angioplasty balloon comprises an inflatable balloon including a balloon surface; and a coating on at least a portion of the balloon surface. The coating includes a polymersome enclosing a therapeutic agent.” ([0021]). And that “In a more particular embodiment, the polymersome comprises a polymeric membrane and at least one DNA nanopore, the DNA nanopore providing a pathway through the polymeric membrane. In an even more particular embodiment, the pathway defines a lumen diameter of about 2 nm.” ([0022]). And that “In a more particular embodiment of any of the above embodiments, the polymersome comprises an amphiphilic block copolymer, and even more particularly comprises poly 2-(methacryloyloxy)ethyl phosphorylcholine-b-disisopropylamino) ethyl methacrylate.” ([0023]).
	The instant specification describes the treatment method as follows: “a method for treating a target vascular portion of a subject is provided. The method includes providing an angioplasty balloon system including a balloon and a coating on at least a portion of an outer surface of the balloon. The coating includes a polymersome enclosing a therapeutic agent. The method further includes positioning the balloon proximate the target vascular portion. The balloon is then expanded to 
	The instant specification describes specific examples of DCB systems including “The Stelarex™ DCB platform uses EnduraCoat™ technology, a durable, uniform coating designed to prevent drug loss during transit and facilitate controlled, efficient drug delivery to the treatment site.” ([0052]). And “Lutonix® 014 catheter and those from Medtronic PLC […] [such as] IN.PACT®.” As well as citing several U.S. Patents and U.S. Patent Applications including balloon-type catheter systems ([0053]). Applicants describe various DCB catheter systems in the Drawings ([0054] to [0061], Figures 1-2).
	The instant specification describes various therapeutic active agents useful for the DCB catheter systems including paclitaxel ([0063] to [0085]).
	The instant specification describes that “Coatings in accordance with some exemplary embodiments of the present disclosure include a therapeutic agent a first polymer, and a second polymer. The first polymer and second polymer are capable of co-crystalizing to form a stereocomplex between the first and second polymers. Exemplary pairs of first and second polymers are disclosed in L. Sun, et al., “Structural reorganization of cylindrical nanoparticles triggered by polylactide stereocomplexation,” Nature Communications,, vol. 5, 5746, pages 1-9 and supplemental 1-21, 17 Dec. 2014, the disclosures of which are hereby incorporated by reference in their entirety.” ([0087]).
	The instant specification disclose exemplary pairs of first and second polymers including poly(L-lactide)-b-poly(acrylic acid) and poly(D-lactide)-b-poly(acrylic acid); poly(L-lactide)-b-poly(ethylene glycol) and poly(D-lactide)-b-poly(ethylene glycol); and poly(L-lactide)-b-poly(ε-caprolactam) and poly(D-lactide)-b-poly(ε-caprolactam) ([0088]).
miscelles1, the therapeutic agent is released from the first polymer and/or second polymer.” ([0089]).
 	The instant specification discloses that the first and second polymer are present as nanoparticles having a dimension of less than 100 nm ([0090]).
	The instant specification discloses that: Illustratively, when the first and second polymer nanoparticles are in close enough proximity, the polymer chains of the first polymer and the second nanoparticles are a driven together to form a stereocomplex, a third particle, through the process of stereocomplexation.” ([0091]). And that “Complexation refers to the mixing of two polymers leading to the self-assembly of a complex, whose properties may be very different from those of the parent polymers. Complexation can occur between polymers with different chemical natures, tacticities (i.e. between an isotactic and a syndiotactic polymer) or chiralities (two isotactic polymers of different configurations). Complexation between tacticities or chiralities is known as stereocomplexation.” ([0092]).
	The instant specification discloses that “Without wishing to be held to any particular theory, it is believed that stereocomplexation would be unable to occur under the conditions present on the surface of the blood coated balloon. In addition, when in the blood stream the first and second particles would be unable to interact sufficiently to form the stereocomplex, and the therapeutic agent would not be 
	The instant specification discloses that: “In some exemplary embodiments, the therapeutic agent, first polymer, and second polymer are dispersed throughout a polymer matrix. The polymer coating may include additional components such as a plasticizer and/or wax. The therapeutic agent can be either water-soluble or water-insoluble. The polymer matrix may be complexed with iodine, or non-covalently bound iodine may be dispersed throughout the polymer matrix. In some embodiments, the polymer matrix is a non-ionic thermoplastic polymer or co-polymer. In some embodiments, the amphiphilic polymer is hydroxypropyl cellulose (HPC), polyvinyl pyrrolidone (PVP), polyethylene glycol (PEG), methyl cellulose, hydroxypropyl methylcellulose, or co-polymers of N-vinylpyrrolidone with other reactive double bond containing monomers such as styrene, acrylic acid, vinyl acetate or vinyl caprolactam. PVP and HPC exhibit higher solubility rates in aqueous solvents than PEG. Molecular weight of the polymers may also factor into solubility rates. In some embodiments, the PEG has as molecular weight of 1.5 KD to 50 KD. Copolymers can be block or random.” ([0095]).

	The instant specification discloses that “Coatings in accordance with other exemplary embodiments of the present disclosure include a polymersome. The polymersome is a small hollow sphere formed of a polymeric membrane. The polymeric membrane can be used to encapsulate a therapeutic agent. Exemplary polymersomes include nanocontainers as disclosed in L. Messager, et al., “Biomimetic Hybrid Nanocontainers with Selective Permeability,” Angew. Chem. Inti. Ed., vol. 55, pages 11106-11109 and supplemental 1-26, 25 Aug. 2016, the disclosures of which are hereby incorporated by reference in their entirety”[.] ([0099]).
	The instant specification discloses that “In some exemplary embodiments, the polymeric membrane comprises one or more amphiphilic block copolymers, such as the amphiphilic bloc copolymer poly 2-(methacryloyloxy)ethyl phosphorylcholine-b-disisopropylamino) ethyl methacrylate (PMPC-b-PDPA). Exemplary PMPC-b-PDPA copolymers include PMPC25-b-PDPA72; PDPA70-PMPC25-S-S-PMPC25-PDPA70, and Cy3-labeled PMPC25-PDPA70, and mixtures thereof, such as a 95:5 ratio mixture of PMPC25-PDPA72 : Cy3-PMPC25-PDPA72.” ([00100]).
	The instant specification discloses that the polymersomes may be formed by suitable means such as self-assembly by thin-film hydration, and that their hydrodynamic diameter may be as little as 80 nm and as much as 250 nm, and their membrane thickness may be as little as 5 nm and as much as 8 nm ([00101]).
The therapeutic agent is illustratively encapsulated into the polymersome through electroporation of the polymersome.” ([00102]). And that “The polymersome illustratively includes one or more nanopores defining a lumen, the lumen providing an opening through the polymeric membrane. Exemplary nanopores include DNA nanopores and may have a lumen diameter of about 2 nm. In some exemplary embodiments, the DNA nanopores are inserted into the polymeric membrane following encapsulation of the therapeutic agent through a suitable process, such as incubation.” ([00103]). And that “Without wishing to be held to any particular theory, it is believed that DNA nanopores provide a pathway through which the therapeutic agent can be transported out of the polymersome and into the blood stream or blood vessel wall at the target vascular site.” ([00104]).
	The instant specification discloses that “In some exemplary embodiments, the polymersomes are dispersed throughout a polymer matrix. The polymer coating may include additional components such as a plasticizer and/or wax. The therapeutic agent can be either water-soluble or water-insoluble. The polymer matrix may be complexed with iodine, or non-covalently bound iodine may be dispersed throughout the polymer matrix. In some embodiments, the polymer matrix is a non-ionic thermoplastic polymer or co-polymer. In some embodiments, the amphiphilic polymer is hydroxypropyl cellulose (HPC), polyvinyl pyrrolidone (PVP), polyethylene glycol (PEG), methyl cellulose, hydroxypropyl methylcellulose, or co-polymers of N-vinylpyrrolidone with other reactive double bond containing monomers such as styrene, acrylic acid, vinyl acetate or vinyl caprolactam. PVP and HPC exhibit higher solubility rates in aqueous solvents than PEG. Molecular weight of the polymers may also factor into solubility rates. In some embodiments, the PEG has as molecular weight of 1.5 KD to 50 KD. Co-polymers can be block or random.” ([00106]).

Examples:
	The instant specification describes: “Prophetic Example #1
[00110] The balloon of a balloon catheter will be coated with a coating using an automated coating apparatus. The coating will include nanoparticles of isotatic poly(L-lactide) and isotatic poly(D-lactide) having at least one dimension from about 1 nm to about 100 nm, wherein paclitaxel is encapsulated in at least one of the isotatic poly(L-lactide) nanoparticle and the isotatic poly(D-lactide) nanoparticles. The coated balloon catheter will be positioned in the vasculature of a patient and expanded at a target position. The isotatic poly(L-lactide) and isotatic poly(D-lactide) nanoparticles will be taken into cells of the vasculature at the target position, wherein the polymer chains of the isotatic poly(L-lactide) and isotatic poly(D-lactide) nanoparticles will form a stereocomplex. The formation of the stereocomplex will release the paclitaxel in the interior of the cell.
Prophetic Example #2
[00111] The balloon of a balloon catheter will be coated with a coating using an automated coating apparatus. The coating will include polymersomes having a polymeric membrane of the amphiphilic copolymer PMPC25-b-PDPA72 and membrane-spanning nanopores. The polymersomes will have a hydrodynamic diameter between about 100 and about 200 nm, and the nanopores will be DNA nanopores having out dimensions of 9 nm x 6 nm and a lumen diameter of 2 nm. Paclitaxel is encapsulated in the polymersomes by the polymeric membrane. The coated balloon catheter will be positioned in the vasculature of a patient and expanded at a target position. The paclitaxel will be transported past the polymeric membrane through the nanopores, where the paclitaxel will be taken into cells of the vasculature at the target position,” 
	The Application as filed does not include any working examples but only prophetic examples (MPEP 608.01(p)-II & 2164.02).
Discussion:
As discussed above the art to which the invention pertains clearly teaches (1) polymersomes are nanoscale vesicle-type particles having a bilayer structure having a membrane composed of a hydrophobic core and a hydrophilic shell; (2) paclitaxel is a hydrophobic drug which is encapsulated within the hydrophobic bilayer of the polymersomes; (3) DNA utilized as a nanopore structure must be hydrophobically modified on the external surface of the DNA molecule for insertion into an amphiphilic bilayer; and (4) DNA nanopores are capable of transporting water-soluble chemical species through the DNA nanopores. The examiner finds no teaching transport of hydrophobic chemical species, such as paclitaxel, through a 
Claims 1-2, 4-6, 15, 18-19 and 21-25 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is Written Description.
Claims 1-2, 4-6 and 21-25 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This a New Matter rejection.
Scope of the Claimed Invention:
	The instant claims are discussed above.
Disclosure of the Prior Art:
	 The disclosure of the prior art is discussed above and incorporated herein by reference.
Disclosure of the Instant Application:
	The disclosure of the instant Application is discussed above and incorporated herein by reference. Additionally, the examiner cites 37 C.F.R. 1.57(d) and (e), particularly noting that non-patent literature cannot be relied on for “essential matter” which includes subject matter necessary to (1) Provide a written description 
Discussion:
Written Description:
	As discussed above, in case (i) the level of experimentation necessary would be an undue level of experimentation and therefore properly rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.
	MPEP §2163-I makes clear that 35 U.S.C. 112(a) includes a written description requirement that is separate and distinct from the enablement requirement. More particularly that "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." And that “Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” And that “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.” And further that “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.” And  further that “Possession may be shown in a variety of ways 
	MPEP §2163-I makes clear that “There is a presumption that an adequate written description of the claimed invention is present in the specification as filed […] thus the examiner has the initial burden, after a thorough reading and evaluation of the content of the application, of presenting evidence or reasons why a person skilled in the art would not recognize the written description of the invention as providing adequate support for the claimed invention. To make a prima facie case, it is necessary to identify the claim limitations that are not adequately supported, and explain why the claim is not fully supported by the disclosure.”
	In the instant case the examiner raises two issues under the written description requirement: (A) that the claimed embodiment described by Prophetic Example #1 and (B) the combination of Prophetic Example#1 and Prophetic Example #2 in a single claim which is considered new matter and discussed separately below.
	Specifically regarding (A), the examiner identifies the following claim language as falling to satisfy the written description requirement: “a polymersome enclosing a therapeutic agent […] wherein the therapeutic agent comprises paclitaxel and the polymersome comprises a polymeric[…] membrane and at least one DNA nanopore […] for transporting via DNA nanopores past the polymeric membrane.” (instant claim 1). And “a polymersome enclosing a therapeutic agent, wherein the 
	An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (MPEP §2163-II(A)(3))
	A person skilled in the art would not recognize the written description of the invention as providing adequate support for demonstrating possession of the claimed invention because the specification does not provide any written description of an actual reduction to practice, or provide any chemical structural elements necessary 
	Applicant’s own Declaration dated 12/13/2019 (signed 9th DEC-2019) states, in part, that: “The only other DNA nanopore disclosed in Messager et al. is engineered to permit passage of a small cation. But a larger, neutral molecule, such as paclitaxel, would not be expected to behave in the same manner. Such a significant change in steric demand and polarity of the substrate disclosed in Messager et al. would require extensive experimentation to apply the technology successfully. This illustrates the difficulty in synthesizing DNA nanopores capable of transporting small, neutral, hydrophobic molecules such as paclitaxel, and one of skill in the art would, therefore, be unsuccessful in looking to Messager et al. for guidance to create a coating that includes a polymersome enclosing a therapeutic agent, wherein the therapeutic agent comprises paclitaxel and wherein the polymersome comprises a polymeric membrane and at least one DNA nanopore, the DNA nanopore providing a pathway through the polymeric membrane for the paclitaxel.” [emphasis added](item 16). And that: “Merely because the pore size in Messager et al. and those of the Present Application are the same and paclitaxel molecule size can be less than 1 nm in diameter, one of ordinary skill in the art would not necessarily have a reasonable expectation for paclitaxel to This significant change in steric demand and polarity will require extensive experimentation, especially when one considers the interaction of the vesicles with the balloon's excipient. Per Messager et al., vesicles for cargo transport exhibit size dependent permeability, and will need to be tailored for each application.” [emphasis added](item 18).
	The instant Application as filed does not fill the gaps pointed out by Applicants Declaration dated 12/13/2019 (signed 9th DEC-2019), particularly the instant specification provides no guidance to create a coating that includes a polymersome enclosing a therapeutic agent, wherein the therapeutic agent comprises paclitaxel and wherein the polymersome comprises a polymeric membrane and at least one DNA nanopore, the DNA nanopore providing a pathway through the polymeric membrane for the paclitaxel. Applicants further state that this would require extensive experimentation to modify the DNA nanopore for passage of paclitaxel through the DNA nanopore, especially when one considers the interaction of the vesicles with the balloon's excipient. The instant specification provides no description as to exactly how one of ordinary skill would accomplish the claimed objective of passing paclitaxel through the DNA nanopore of a polymersome. Furthermore, Applicants own description relies on the teaching of Messenger et al. 
	In the case Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336 (Fed. Cir. 2010), the court found that: “Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others. “[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.” Id. at 930 n.10 (quoting Brenner, 383 U.S. at 536). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention”—that is, conceive of the complete and final invention with all its claimed limitations—and disclose the fruits of that effort to the public.” In the instant case, the claims cover a breadth of subject matter not supported by the application as filed.
New Matter:
	The combination of Prophetic Example#1 and Prophetic Example #2 in a single claim is considered new matter because the instant specification does not in situ and how it is released in vivo. Thus in combining this subject matter in the instant claims, Applicants have introduced new matter because the instant specification does not provide sufficient written description for the combined embodiment including the stereoisomeric nanoparticles of L. Sun, et al., and the polymersomes including DNA-nanopores of L. Messager, et al. such that one of ordinary skill in the art would have recognized that Applicants were in possession of the claimed invention.
Response to Arguments:
	Applicant's statement that “Nevertheless for the sake of compact prosecution, the Examiner has amended the claims to make the issue moot by deletion of the alleged new matter that the examiner indicates. That is, the Examiner on pages 3-23 of the outstanding final office action, in a lengthy explanation argues the scope of the claim is not enabling because the phrase ‘transporting past the polymeric 
	In response the examiner first notes that the examiner has not made any claim amendments. Applicants have amended the claims, however the issues raised by the rejections under 112(a) have not been addressed by the claim amendments. The examiner argues that, in combining the subject matter of Prophetic Example #1 and Prophetic Example #2, Applicants have introduced New Matter to the claims, subject matter which is not described in the as-filed Application, and raised an issue under enablement because polymersomes have an aqueous core structure where paclitaxel is hydrophobic. In the instant case, the examiner required an election of species of: (a) a species of first polymer; (b) a species of second polymer; (c) a species of active agent. Applicants elected isotactic poly(L-lactide) for the first polymer and isotactic poly(D-lactide) for the second polymer, and paclitaxel for the therapeutic agent. Thus, the therapeutic agent is being regarded as paclitaxel which, when combined with polymersomes in the prior art, is included within the hydrophobic core of the micelle bilayer, that is the hydrophobic paclitaxel is associated with the hydrophobic tails of the amphiphilic molecules composing the micelle bilayer (which is consistent with the instant disclosure stating that: “Paclitaxel is encapsulated in the polymersomes by the polymeric membrane.” (p. 26, [00111], lines 6-7).

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative Claim 1 recites “a polymersome” and “stereocomplex micelles” in lines 2-3 and 10, respectively. It is unclear what the essential structural cooperative relationship of the polymersome and the stereocomplex micelles in the context of the claims should be. Appropriate clarification is required.
	Claim 1 is further rejected as being indefinite because the claim recites the limitation "the therapeutic agent" in line 13 which renders the claim indefinite because the claim recites “a therapeutic agent” in line 4, and “the therapeutic agent comprises paclitaxel” in lines 4-5. Thus, it is unclear what exactly “the therapeutic agent” in line 13 should be construed as. Appropriate clarification is required.
	Claim 15 is rejected as being indefinite because recites the limitation "the therapeutic agent" in lines 8-9 which renders the claim indefinite because the claim recites “a therapeutic agent” in line 4, and “the therapeutic agent comprises paclitaxel” in line 6. Thus, it is unclear what exactly “the therapeutic agent” in lines 8-9 should be construed as. Appropriate clarification is required.
	Claim 21 is rejected as being indefinite because the claim recites “the therapeutic agent” in lines 13-14 which renders the claim indefinite because the claim recites “a therapeutic agent” in line 4 and “the therapeutic agent in line 6. Thus, 
	Claims 2 and 4-6 are rejected as depending from and doing nothing to cure the deficiency of claim 1 discussed above.
	Claims 18 and 19 are rejected depending from and doing nothing to cure the deficiency of claim 15 discussed above.
	Claims 22-25 are rejected as depending from and doing nothing to cure the deficiency of claim 21 discussed above.
	Claims 2, 19 and 22 have been amended to recite “wherein the therapeutic agent comprise […]” followed by a Markush grouping of claim elements. The transitional phrase “comprising” (or comprises in this case) requires each of the claimed elements (MPEP §2111.03 stating: "Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. MPEP § 2173.05(h) makes clear that: A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Thus, in reciting a Markush grouping of alternatives using the transitional phrase comprising the claims have been rendered indefinite. Appropriate clarification is required. In the instant Office Action claims 2, 19, and 22 are being examined to the extent that they read on the elected species of therapeutic agent, paclitaxel.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 2, 19 and 22 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	The instant specification defines  “The term ‘therapeutic agent’ as used herein generally refers to any known or hereafter discovered pharmacologically active agent that provides therapy to a subject through the alleviation of one or more of the subject’s physiological symptoms. A therapeutic agent may be a compound that occurs in nature, a chemically modified naturally occurring compound, or a compound that is chemically synthesized.” ([0039]). The term “therapeutic agent” is limited to a single pharmacologically active agent, and the claims do not recite, for example, one or more therapeutic agents. Applicants have limited independent claims 1, 15 and 21 by reciting “the therapeutic agent comprises paclitaxel”, and claims 2, 19 and 22 broaden the therapeutic agent to one or more of the recited substances.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-2, 4-6 and 21-25 remain rejected under 35 U.S.C. 103 as being unpatentable over LUDWIG (US 2009/0047318; published February, 2009) in view of Bonaventura et al. (“Cost-effectiveness of paclitaxel-coated balloon angioplasty and paclitaxel-eluting stent implant for treatment of coronary in-stent restenosis in patients with stable coronary artery disease,” 2012; SPRINGER; Clinical Research in Cardiology Vol. 101, No. 7, pp. 573-584); Sun et al. (“Structural reorganization of cylindrical nanoparticles triggered by polylactide stereocomplexation,”  2014; Nature Publishing Group; Nature Communications, Vol. 5, No. 1, pp. 1-9); Messager et al. (“Biomimetic Hybrid Nanocontainers with Selective Permeability,” 2016; Angewandte Chemie International Edition Vol. 55, Issue 37, pp. 11106-11109; first published online 25-AUG-2016); and Ahmed et al. (“Biodegradable polymersomes loaded with both paclitaxel and doxorubicin permeate and shrink tumors, inducing apoptosis in proporation to accumulated drug,” 2006; ELSEVIER; Journal of Controlled Release, Vol. 116, pp. 150-158).
Applicants Claims
	Applicants claims are discussed above.
	The examiner required an election of species of: (a) a species of first polymer; (b) a species of second polymer; (c) a species of active agent. Applicants elected isotactic poly(L-lactide) for the first polymer and isotactic poly(D-lactide) for the second polymer, and paclitaxel for the therapeutic agent.
Determination of the scope 
and content of the prior art (MPEP 2141.01)

	LUDWIG teaches the nanoparticles are micelles, worm micelles, polymersomes, polymer particles or hydrogel particles ([0009]). LUDWIG further teaches that “The vascular disease to be treated include atherosclerosis, restenosis, vulnerable plaque and peripheral arterial disease.” ([0025]). And that administering the formulation to the vascular disease locale includes intraarterial delivery which can be by percutaneous transluminal coronary arterial delivery or by using a catheter ([0033]). 
	LUDWIG teaches the inclusion of a first particle of nanoparticles ([0027]-[0028]) and a second population of nanoparticles ([0029]-[0030]; [0110]-[0111]).
	LUDWIG teaches that “The present invention provides nanoparticle-coated implantable medical devices and nanoparticle formulations that can safely be delivered intravascularly and which can be specifically targeted to a disease site to release bioactive agent over a desired length of time.” ([0041]). And that a coating containing a plurality of nanoparticles, wherein the nanoparticles include one or more bioactive agents encapsulated within, adhered to a surface of or integrated into the structure of the nanoparticles and further include one or more contrast enhancing agents encapsulated within, adhered to a surface of or integrated into the structure of the nanoparticles.” [emphasis added]([0042]).
	LUDWIG teaches that “Presently preferred implantable medical devices include, without limitation, catheters and stents. Stents can be self-expandable stents or balloon-expandable stents. The underlying structure of the device can be of virtually any design.” ([0043]).
	LUDWIG teaches the bioactive agents include those that have “A bioactive beneficial effect on the health and well-being of a patient includes, but it not limited to: (1) curing the disease; (2) slowing the progress of the disease; (3) causing the disease to regress; or ( 4) alleviating one or more symptoms of the disease.” ([0066]). LUDWIG teaches the bioactive agents include “Antiproliferative agents can be natural proteineous agents such as a cytotoxin or a synthetic molecule, all taxoids such as taxols, docetaxel, and paclitaxel […].” [emphasis added]([0069]), as well as antineoplastic agents including paclitaxel and docetaxel, among others ([0071]).
	LUDWIG teaches that the nanoparticles present in the coating will naturally degrade and release to release bioactive agent, and can also be designed for triggered release ([0102]). And that “Nanoparticles of the invention can also be designed, using appropriate polymer(s), for delayed degradation.” ([0103]).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)

	Bonaventura et al. teaches that “Recent studies have demonstrated the safety and efficacy of drug-coated balloon (DCB) angioplasty for the treatment of coronary in-stent restenosis (ISR).” (abstrac:Background). Bonaventura et al. further teaches that ISR is a persistent problem limiting the long-term success of percutaneous coronary interventions as occurs in 5-35% of patients after bare-metal stent (BMS) implantation with a lower incidence rate after the implantation of a drug-eluting stent (DES). (p. 573, col. 2, last paragraph). Bonaventura et al. teaches that “Mainly due to their superior efficacy, DES have become the current standard treatment for patients with BMS-ISR. However, as this stent-in-stent approach involves two or multiple layers of stents, it may decrease vessel flexibility and limit the technical feasibility of further coronary interventions.” And that the DCB represents a novel treatment modality that can potentially overcome some of the limitations of DES, in fact, paclitaxel-coated balloon angioplasty revealed better angiographic outcome and fewer adverse events for the treatment of BMS-ISR when compared to conventional balloon angioplasty and has been proven to be at least as efficacious as DES (p. 574, col. 1, first full paragraph).  Bonaventura et al. concludes that “DCB angioplasty is a cost-effective treatment option for coronary BMS-ISR. The higher initial cost of DCB are more than offset by later cost-savings, predominantly as a result of reduced medication costs.” (abstract:conclusion).
	Sun et al. teaches the preparation of stereocomplex micelles from a mixture of poly(L-lactide)-b-poly(acrylic acid) and poly(D-lactide)-b-poly(acrylic acid) diblock copolymers in water via crystallization-driven self-assembly and that during 
	Sun et al. teaches that “Stereocomplexation is of great interest in materials science, as the stereocomplex formed between the left-handed PLLA and the right-handed PDLA polymeric helices has been shown to possess improved mechanical and thermal properties when compared with the homochiral polymers. Beyond the stereocomplex formation in homopolymer blends, the self-assembly of polylactide (PLA)-containing block copolymers in selective solvents has opened up substantial opportunities to fabricate various nanoparticles with optimized properties. For instance, stereocomplexation of poly(L-lactide)-b-poly(ethylene glycol) (PLLA-b-PEG) and poly(D-lactide)-b-poly(ethylene glycol) (PDLA-b-PEG) diblock copolymers resulted in enhanced stability of the resultant micellar constructs. Furthermore, the stereocomplex micelles prepared from Y-shaped PEG-b-PLLA-b-PLLA and PEG-b-PDLA-b-PDLA miktoarm copolymers showed high loadings of paclitaxel and enhanced stability.” [emphasis added] (p. 2, col. 1, lines 19-35).
	Sun et al. further teaches that “Herein, we report our studies into the application of stereocomplexation in [crystallization-driven self-assembly] CDSA processes. […] surprisingly observed the formation of spherical micelles with stereocomplex cores. Interestingly, when mixed under CDSA conditions, the two homochiral cylinders undergo a morphological transition into  spherical micelles with a PLA stereocomplex core. This transformation, in which cylinders transform into spheres, is the opposite of what is usually observed and as such is a rare observation; this is more so given that the core of the micelles in this system is highly 
	Messager et al. teaches biomimetic hybrid nanocontainers with selective permeability including polymersomes with DNA pores that permit transport of organic molecules of 1.5 nm size (see whole document, particularly the abstract) (instant claims 16-17). Messager et al. teaches that the “The high tunability of the polymeric vesicles and DNA pores will be key in tailoring the nanocontainers for applications in drug delivery, bioimaging, biocatalysis, and cell mimicry.” (abstract). Messager et al. teaches that the polymersomes were formed from the amphiphilic block copolymer poly 2-(methacryloyloxy)ethyl phosphorylcholine-b-diisopropylamino) ethyl methacrylate (p. 1106, col. 2, last paragraph, Figure 1).
	Ahmed et al. teaches biodegradable polymersomes loaded with both paclitaxel and doxorubicin permeate and shrink tumors, inducing apoptosis in proportion to accumulated drug (see whole document). Ahmed et al. teaches that “Doxorubicin (DOX) and paclitaxel (TAX) are drugs with distinct solubility characteristics but are among the most common anticancer drugs in clinical use today […].” (p. 150, col. 1, lines 2-5).  Ahmed et al. further teaches that “a single carrier for both drugs should better ensure that both drugs target the same cell and maximize cytotoxicity while minimizing the chances of cell resistance to any one drug. Here we load water soluble DOX and insoluble TAX into biodegradable polymersomes to begin pursuing the goal of multi drug delivery.” (p. 150, col. 1, line 9 through col. 2, line 5). Ahmed et al. further teaches that “DOX is loaded into polymersomes by a pH-gradient method established for liposomes.” And that “TAX 
	Regarding the claimed functional properties, the structure of Applicants claims is the same as that suggested by the prior art. Particularly, the polymersomes including DNA nanopores are the same as that of Messenger et al. and the micelles formed from stereocomplexed polymers comprising isotactic poly(L-lactide) and isotactic poly(D-Lactide) polymers are the same as those of Sun et al., and the therapeutic agent, paclitaxel, is also the same. Furthermore, Messenger et al. teaches that “Enzyme-filled nanocontainers were obtained by encapsulating trypsin inside the PMPC-b-PDPA polymersomes through electroporation.” (p. 11108, col. 1, 2nd para. lines 4-7) which is consistent with the instant specifications disclosure of how the therapeutic agent is encapsulated in the polymersome (p. 23, [00102]). Thus, the resulting functional properties would also have been the same, especially in the absence of evidence to the contrary (MPEP §2112).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a nanoparticle-coated medical devices and formulations for treating vascular disease such as restenosis, the nanoparticles including polymersomes and micelle comprising the bioactive agents paclitaxel and docetaxel, per the teachings of LUDWIG, and more specifically the nanoparticle-coated medical device being a drug coated balloon which is taught by Bonaventura et al. to be as efficacious as the standard drug-coated stents used in restenosis treatment and having lower side effects as well as being cost effective, and further the polymersome nanoparticles including a DNA 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	
	Claims 15 and 18-19 remain rejected under 35 U.S.C. 103 as being unpatentable over HOSSAINY (US 2010/0331819; published December, 2010) in view of Messager et al. (“Biomimetic Hybrid Nanocontainers with Selective Permeability,” 2016; Angewandte Chemie International Edition Vol. 55, Issue 37, pp. 11106-11109; first published online 25-AUG-2016).
Applicants Claims
	Applicants claims are discussed above.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            HOSSAINY teaches photodynamic therapy including polymersomes and delivery of multiple drugs to specific targeted sites (see whole document, particularly the abstract). HOSSAINY further teaches catheter-based drug delivery ([0068]), including delivery of antiproliferatives such as paclitaxel ([0080])(instant claims 19-20). HOSSINAY teaches that a balloon of their invention can include a coating on all or part of its surface, the coating being the delivery interface, and that coated-balloons are well-known in the art for localized drug delivery ([0127] & [0132])(instant claim 15, coated angioplasty balloon including a therapeutic agent). HOSSINAY further teaches that the polymersomes can be used to encapsulate the therapeutic agent of their invention ([0117] through [0119])(instant claim 15, polymersome enclosing a therapeutic agent).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of HOSSINAY is that HOSSINAY does not expressly teach the polymersome includes a DNA nanopore (instant claim 16), the nanopore defining a 2 nm lumen diameter (instant claim 17), and the polymersome comprising poly 2-(methacryloyloxy)ethyl phosphorylcholine-b-disisopropylamino) ethyl methacrylate (instant claim 18).
	Messager et al. teaches biomimetic hybrid nanocontainers with selective permeability including polymersomes with DNA pores that permit transport of organic molecules of 1.5 nm size (see whole document, particularly the abstract) (instant claims 16-17). Messager et al. teaches that the “The high tunability of the polymeric vesicles and DNA pores will be key in tailoring the nanocontainers for 
	Regarding the claimed functional properties, the structure of Applicants claims is the same as that suggested by the prior art. Particularly, the polymersomes including DNA nanopores are the same as that of Messager et al., and the therapeutic agent, paclitaxel, is also the same. Furthermore, Messager et al. teaches that “Enzyme-filled nanocontainers were obtained by encapsulating trypsin inside the PMPC-b-PDPA polymersomes through electroporation.” (p. 11108, col. 1, 2nd para. lines 4-7) which is consistent with the instant specifications disclosure of how the therapeutic agent is encapsulated in the polymersome (p. 23, [00102]). Thus, the resulting functional properties would also have been the same, especially in the absence of evidence to the contrary (MPEP §2112).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an angioplasty balloon for localized drug delivery in a polymersome, as suggested by HOSSAINY, and further to utilize the amphiphilic block copolymer poly 2-(methacryloyloxy)ethyl phosphorylcholine-b-diisopropylamino) ethyl methacrylate and DNA to form polymersomes with DNA-nanopores for controlled delivery of the therapeutic agent, as suggested by Messager et al. to control the transport of the therapeutic agent.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive.
	Applicants arguments have been fully considered and are not considered persuasive because Applicants have provided no evidence of an actual distinction between that structure suggested by the prior art and that of the instantly claims. Applicants argue that  “The present disclosure describes in paragraph [0107]: The therapeutic agent is illustratively encapsulated into the polymersome through electroporation of the polymersome. In paragraph [0108]: The polymersome illustratively includes one or more nanopores defining a lumen, the lumen providing an opening through the polymeric membrane. Exemplary nanopores include DNA nanopores and may have a lumen diameter of about 2 nm. In some exemplary embodiments, the DNA nanopores are inserted into the polymeric membrane following encapsulation of the therapeutic agent through a suitable process, such as incubation. In paragraph [0109]: Without wishing to be held to any particular theory, it is believed that DNA nanopores provide a pathway through which the therapeutic agent can be transported out of the polymersome and into the blood stream or blood 
	In response the examiner argues that while the instant specification states that: “The therapeutic agent is illustratively encapsulated into the polymersome through electroporation of the polymersome.” (p. 23, lines 6-7), however this disclosure is no more than a general statement without context as to what therapeutic agents can and cannot be incorporated into a polymersome through electroporation. And more particularly this disclosure provides no description for electroporation of paclitaxel into a polymersome. The examiner further argues that the description in paragraphs [0108] and [0109] of the Published Application (p. 23, [00103] & [00104]), do not describe paclitaxel as the described therapeutic agent.
	LUDWIG and HOSSINAY clearly teaches polymersomes for drug delivery including delivery of paclitaxel  and that a balloon of their invention can include a coating on all or part of its surface, the coating being the delivery interface, and that coated-balloons are well-known in the art for localized drug delivery (LUDWIG: [0009], [0042], [0043] & [0069]; HOSSINAY[0127] & [0132]). Messenger et al. clearly teaches polymersomes having DNA nanopores which are expressly taught as suitable for drug delivery, and further teaches loading the polymersomes through electroporation (p. 11108, col. 1, 2nd para. lines 4-7). Thus, one of ordinary skill in the art would have reasonably concluded that the properties such as loading the therapeutic agent and transport past the DNA nanopore would have also been the same.
	Applicants’ declaratory evidence is not considered sufficient to overcome the obviousness rejection because no actual distinction has been pointed out, that is, Applicants have not explained what they actually have done different, and beyond the simple combination of the polymersomes of Messager et al. with paclitaxel in a 
	In response to Applicants arguments directed at the “analogous case law of ranges” (para. bridging pp. 11-12), the examiner has not raised any range comparison but rather pointed out that the DNA nanopore of Messager et al. and the therapeutic agent, paclitaxel, are identical to those claimed. Thus. the issue is that of inherency (MPEP 2112) rather than an issue of the obviousness of ranges (MPEP 2144.05).
	Applicants further argues that “The Office Action indicates that the work required to combine the polymersome/DNA nanopore structure of Messager et al. would have a reasonable expectation of success (page 12, line 8 of the office action). This is not possible because the only DNA nanopore disclosed in Messager et al. is engineered to permit the passage of a small cation.” (p. 12, last paragraph)
	And regarding a reasonable expectation of success, paclitaxel has been combined with polymersomes and, as pointed out above, the  DNA nanopore of Messager et al. are the same as those now claimed. Accordingly, one of ordinary skill would have clearly had a reasonable expectation of success in combining the paclitaxel in a DNA-nanopore containing polymersome according to Messager et al. because paclitaxel had already been known to have been combined with polymersomes. And, the burden is properly shifted to Applicants to show a distinction (MPEP 2112-V).
th  paragraph), the examiner argues that Sun et al. does not teach that the “improved mechanical and thermal properties” results in diminished “biodegradability” as suggested by Applicants. The prior art simply does not suggest that a stereocomplexed polylactic acid “would have more difficulty degrading and/or resorbing”. Therefore, this argument is not convincing.
	The examiner again advises Applicants that the authorization to contact Applicant’s representative by email is ineffective because the statement is not consistent with the requirements for authorization of email communication. The examiner directs Applicant’s representative to MPEP §502.03, and particularly form  PTO/SB/439 which can be found by a search an uspto.gov for “sb439”, or going to https://www.uspto.gov/patent/patents-forms.

Conclusion
	Claims 1-2, 4-6, 15, 18-19 and 21-25 are pending and have been examined on the merits. The instant specification is objected to. Claims 1-2, 4-6, 15, 18-19 and 21-25 are rejected under 35 U.S.C. 112(a) (enablement); claims 1-2, 4-6, 15, 18-19 and 21-25 are rejected under 35 U.S.C. 112(a) (written description); claims 1-2, 4-6, and 21-25 are rejected under 35 U.S.C. 112(a) (new matter); claims 1-2, 4-6 and 21-25 are rejected under 35 U.S.C. 112(b); claims 2, 19 and 22 are rejected under 35 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Should be spelled micelles.